          Case 7:17-cv-07319-CS Document 101-1 Filed 03/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ x
MARIO CARRASCO, on behalf of himself, )
FLSA Collective Plaintiffs and the Class,              )
                                                       )
                                    Plaintiff,
                                                       )
         v.                                            )
                                                       )   Case No.: 17-CV-7319 (CS) (LMS)
ENDURANCE U.S. HOLDINGS CORP.,                         )
ENDURANCE AMERICAN SPECIALTY )                             ECF Case
INSURANCE COMPANY, ENDURANCE )
SERVICES LIMITED, ELITE                                )
PLACEMENT GROUP LLC and JOHN DOE)
CORPS 1-100,                                           )
                                                       )
                                    Defendants.
------------------------------------------------------ x


          XXXXXXXX ORDER TO VENDORS TO PROVIDE CLASS MEMBER
          [PROPOSED]
                 INFORMATION TO CLAIMS ADMINISTRATOR

        On March 17, 2020, the Court issued an Order (1) Conditionally Certifying Settlement

Class and Collective Action, (2) Granting Preliminary Approval to Proposed Class Action

Settlement and Plan of Allocation, (3) Directing Dissemination of Notice and Related Material to

the Class, and, (4) Setting Date for Fairness Hearing and Related Dates (Doc. No. 98) (the

“Preliminary Approval Order”).

        Pursuant to the Preliminary Approval Order, Defendants were directed to make all

reasonable efforts to ensure that the Claims Administrator receives the Class Member

Information (as defined in the Settlement Agreement) within fourteen calendar days of the date

of the Preliminary Approval Order, or March 31, 2020.

        As described in the Settlement Agreement and the Preliminary Approval Order, the Class

Members are individuals who were assigned to provide temporary consulting services to

Defendant Endurance Services Limited by Defendant Elite Placement Group LLC (“Elite”) or a
           Case 7:17-cv-07319-CS Document 101-1 Filed 03/24/20 Page 2 of 2



third-party agency. 1 As a result, Defendants are not in possession of Class Member Information

for Class Members other than those assigned or supplied by Elite. The Settlement Agreement

and Preliminary Approval Order contemplate that the Vendors will provide the Class Member

Information directly to the Claims Administrator, including for purposes of distributing the

Court-approved Notice of Settlement.

        NOW, THEREFORE, having reviewed the letter motion of Endurance U.S. Holdings

Corp., Endurance American Specialty Insurance Company, and Endurance Services Limited and

otherwise being familiar with the prior submissions in this matter, the Court hereby ORDERS as

follows:

        On or before March 31, 2020, Spen-Kel Co., Inc. (d/b/a Accountants International), PRO

IS, Inc., Randstad Professionals US, LP, Resources Global Professionals, and The Execu Search

Group shall provide the Claims Administrator, Arden Claims Service, with all Class Member

Information for all Class Members (as defined in the Settlement Agreement) in their possession,

in accordance with the Claims Administrator’s reasonable instructions for transmission., or show cause why
                                                                                       they should not be
           3/25/20
DATED: ___________________         _____________________________________ required to do so.
                                            The Honorable Cathy Seibel
                                            United States District Judge




1
 The third-party agencies who assigned or supplied one or more Class Members are defined in the Settlement
Agreement as the “Vendors.” (Doc. No. 89-1, ¶ 2.32.) In addition to Elite, the Vendors include Spen-Kel Co., Inc.
(d/b/a Accountants International), PRO IS, Inc., Randstad Professionals US, LP, Resources Global Professionals,
and The Execu Search Group.



                                                       -2-
